                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA,            )
                                     )
                                     )
v.                                   )           CR419-089
                                     )
MICHAEL WILLIAMS,                    )
                                     )
      Defendant.                     )

                                   ORDER

      Before the Court is defendant’s Motion to Appoint Expert, doc. 38,

Motion to Produce, doc. 40, and Motion to Dismiss, doc. 41. Defendant

has requested the withdrawal of the Motion to Appoint Expert, doc. 43

and his Motion to Dismiss, doc. 44.1         Accordingly, those motions are

DISMISSED as WITHDRAWN. Defendant’s Motion for Production,

doc. 40, is DISMISSED AS MOOT.

      I.    MOTION TO PRODUCE

      Defendant has requested that the Court require the production of

certain records in the possession of the Superior Court or the Chatham

County District Attorney’s Office.         Doc. 40.    The Government has


1
  The withdrawals were incorrectly docketed as an “Affidavit,” and an “Address
Affidavit.” The Clerk of Court is DIRECTED to amend the title of these filings to
reflect the documents’ correct title as defendant’s Requests to Withdraw.
indicated to the Court that defendant’s counsel is satisfied with the

information he received after a conference call which occurred on

January 6, 2020. Doc. 51 at 3. Accordingly, the motion is DISMISSED

AS MOOT.

     To the extent defendant seeks to procure additional information

not within the possession or control of the Government, the request is

not properly filed.    The Sixth Amendment guarantees a criminal

defendant access to “compulsory process for obtaining witnesses in his

favor.”   U.S. Const. amend. VI.    Fed. R. Crim. P. 17 is one of the

implementations of that guarantee. See, e.g., United States v. Beckford,

964 F. Supp. 1010, 1019 (E.D. Va. 1997) (cites omitted).      The Rule

provides criminal defendants a means to secure subpoenas for testimony

(i.e., subpoenas ad testificandum), and subpoenas for the production of

documents or other objects (i.e., subpoenas duces tecum). See Fed. R.

Crim. P. 17(a) (subpoenas for testimony), (c) (subpoenas for “books,

papers, documents or objects”).    It also implements Supreme Court

jurisprudence, rooted in the Fifth Amendment, providing a means for

indigent defendants to avail themselves of Rule 17’s subpoena power.

See Beckford, 964 F. Supp. at 1019-20.

                                   2
     “Unlike a trial subpoena ad testificandum issued under Rule 17(a)

or (b), a subpoena duces tecum may . . . be made returnable before trial.”

Beckford, 964 F. Supp. at 1020. Despite the superficial breadth of the

Rule, it “clearly was not intended to displace the role of Rule 16 in

circumscribing discovery to be allowed in criminal cases.” Id. at 1022.

Courts, therefore, have discretion to require pretrial production. See id.

(citing United States v. Nixon, 418 U.S. 683 (1974)). It is appropriate if

the requesting party shows “that the requested information is relevant,

admissible and specific.” Id. at 1016 (citing Nixon, 418 U.S. at 699-700;

see also United States v. Winner, 2018 WL 1998311 at * 1-2 (S.D. Ga.

April 27, 2018).

     The first requirement for issuance of a Rule 17 subpoena is

relevance. Defendant’s motion asserts relevance in the most cursory and

conclusory fashion. He says only that “whatever is in the record would

be material, and at least helpful to defendant in his preparations here,

because his arrest there arises out of the same conduct bringing him to

this Court.”       Doc. 40 at 1.   As the Tenth Circuit has explained,

“[c]onclusory statements do not establish relevance,” for purposes of

Rule 17(c). United States v. Abdush-Shakur, 465 F.3d 458, 468 (10th Cir.

                                     3
2006). The allegations in this case relate to a single charge for possession

of a firearm by a prohibited person. See doc. 1 (Indictment). It is not at

all clear how the identified information is relevant. While the Court can

imagine several potential scenarios for how that information may be

useful at trial, Rule 17 requires more.

     As a final note, among the requirements necessary to ensure that

Rule 17’s tools do not supplant the Rule 16 discovery procedures is that

the subpoena direct return of any responsive documents to the Court,

not to the requesting party. See United States v. Santiago-Lugo, 904 F.

Supp. 43, 46 (D.P.R. 1995) (“Only with court intervention can the

subpoena be utilized for production before the court at any time prior to

the trial or prior to the time when the documents are to be offered in

evidence. Only the court may, upon the production of the documents,

permit the documents or objects to be inspected by the parties or their

attorneys. Nowhere in Fed. R. Crim. P. 17 do we find language allowing

the utilization of the court’s subpoena power privately, with a secret

return directly to an attorney.”); United States v. Al-Amin, 2013 WL

3865079 at * 4 (E.D. Tenn. July 25, 2013) (“[T]he records must be

returned to the Court, not the parties. Since the documents, records,

                                     4
and other objects are not discovery, but rather are intended to be

admitted into evidence, it is the Court to which the document[s], records,

and other objects must be returned.”). Any future requests for such

information should proceed via a Rule 17 request for a subpoena.

                            CONCLUSION

     For the foregoing reasons, defendant’s Motion to Appoint Expert,

doc. 38, and Motion to Dismiss, doc. 41, are DISMISSED as

WITHDRAWN.          Defendant’s Motion for Production, doc. 40, is

DISMISSED AS MOOT.

     SO ORDERED, this 7th day of January, 2020.



                                  _______________________________
                                    _________________________
                                  CHR     HER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                         PH
                                         P
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    5
